In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00107-CV
     ___________________________

       JAMES MILLER, Appellant

                     V.

      HEATHER SCHUPP, Appellee



  On Appeal from the 431st District Court
         Denton County, Texas
      Trial Court No. 20-8768-158


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

I.     Introduction

       Appellant James Miller challenges the trial court’s order granting Appellee

Heather Schupp’s Texas Citizen Participation Act motion and dismissing his

defamation suit against Schupp, who is his ex-wife.

       Miller sued Schupp for defamation after she made allegedly defamatory

statements about him to his sister and to a friend. Miller claims that in September or

October 2020, Schupp contacted Miller’s sister and told her that Miller had confided

in her that his mother had sexually molested him when he was a child. Miller further

alleges that Schupp told his sister in the same call that (1) he was addicted to crack,

(2) he was fired from his job after he was charged with a crime, and (3) he had beaten

her. Miller also claims that in July 2020, Schupp sent his friend Asher Creppel an

Instagram message stating that (1) Miller had physically abused her, his sisters, and

many women in in his life; (2) the “police were called on many occasions” as a result

of Miller’s physical violence; and (3) as a result of Miller’s acts of physical violence, the

Austin police department had “[s]everal hundred pages . . . on [Miller] alone.”

       Schupp filed a TCPA motion to dismiss Miller’s suit claiming that she had

merely exercised her free-speech rights. Miller filed a response with attached evidence

that he argued established a prima facie case for each essential element of his

defamation claim. The trial court found that Miller did not meet his burden to

establish a prima facie showing that his claim was meritorious; thus, the trial court

                                             2
granted Schupp’s motion, dismissed Miller’s suit, and awarded Schupp $26,624.93 in

trial-court attorney’s fees, $5,000 in sanctions, and $25,000 in conditional appellate

fees.

        Because we conclude that the trial court’s ruling was erroneous, we reverse the

trial court’s order dismissing Miller’s suit and awarding attorney’s fees and sanctions.

We remand this matter to the trial court for further proceedings consistent with this

opinion.

II.     Law

        Texas Civil Practice & Remedies Code Chapter 27, also known as the Texas

Citizens Participation Act, is an anti-SLAPP statute.1 See Tex. Civ. Prac. & Rem. Code

Ann. §§ 27.001-.011. The TCPA’s purpose is “to encourage and safeguard the

constitutional rights of persons to petition, speak freely, associate freely, and

otherwise participate in government to the maximum extent permitted by law and, at

the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.” Tex. Civ. Prac. & Rem. Code Ann. § 27.002. Put another way,

its purpose is to protect citizens who petition or speak on matters of public concern

from retaliating lawsuits that seek to intimidate or silence them. In re Lipsky,

460 S.W.3d 579, 584 (Tex. 2015) (orig. proceeding).


       “SLAPP” is an acronym for “Strategic Lawsuits Against Public Participation.”
        1

See In re Lipsky, 411 S.W.3d 530, 536 n.1 (Tex. App.—Fort Worth 2013, orig.
proceeding).


                                           3
      The TCPA uses a three-step process to resolve whether a claim is subject to its

strictures and, if so, whether the claim should be dismissed or allowed to proceed

because it appears to have merit. The three steps are as follows: (1) the party invoking

the TCPA and seeking dismissal must demonstrate that a “legal action” has been

brought against it that is “based on or is in response to” an exercise of protected free-

speech rights, petition rights, or association rights; (2) if the moving party satisfies

step one, the trial court nevertheless “may not dismiss a legal action . . . if the party

bringing [the suit] establishes by clear and specific evidence a prima facie case for each

essential element of the claim in question[;]” and (3) if the nonmoving party carries its

step-two burden, the case may still be dismissed “if the moving party establishes an

affirmative defense or other grounds on which the moving party is entitled to

judgment as a matter of law.” Tex. Civ. Prac. & Rem. Code Ann. § 27.005(b)–(d).

      When reviewing a TCPA ruling, we view the pleadings and the evidence in the

light most favorable to the nonmovant. Maggret v. Ramsey’s Rods & Restoration, No. 02-

20-00395-CV, 2021 WL 2253244 at *2 (Tex. App.—Fort Worth June 3, 2021, no pet.)

(mem. op.); Stallion Oilfield Servs., Ltd. v. Gravity Oilfield Servs., LLC, 592 S.W.3d 205,

213–14 (Tex. App.—Eastland 2019, pets. denied). We review de novo a trial court’s

ruling on a motion to dismiss, including whether each party has met its respective

burden. United Food & Com. Workers Int’l Union v. Wal–Mart Stores, Inc., 430 S.W.3d

508, 511 (Tex. App.—Fort Worth 2014, no pet.).



                                            4
III.   Analysis

       A.    Free-Speech Rights2

       The first question in our TCPA analysis is whether Miller’s lawsuit is “based

on[, relates to,] or is in response” to Schupp’s free-speech rights. See Tex. Civ. Prac. &

Rem. Code Ann. § 27.005(b).

       An “[e]xercise of the right of free speech” is defined as “a communication

made in connection with a matter of public concern.” Id. § 27.001(3).

“Communication” includes “the making or submitting of a statement or document in

any form or medium, including . . . electronic.” Id. § 27.001(1). Public-concern matters

include statements regarding the commission of a crime. Brady v. Klentzman,

515 S.W.3d 878, 884 (Tex. 2017); MediaOne, L.L.C. v. Henderson, 592 S.W.3d 933,

940 (Tex. App.—Tyler 2019, pet. denied) (holding that publication reporting criminal

activity was a public-concern matter).

       Schupp’s Instagram message to Creppel is a communication. See Tex. Civ. Prac.

& Rem. Code Ann. § 27.001(1); Lippincott v. Whisenhunt, 462 S.W.3d 507, 509 (Tex.

2015) (stating that the TCPA applies to both public and private communications).

And Schupp’s message that Miller physically abused her and other women is a claim




       2
        Schupp does not argue that Miller’s claims implicate her right to petition or
her right of association.


                                            5
that Miller committed numerous assaults3 and is thus a statement regarding a public-

concern matter. See Tex. Penal Code Ann. § 22.01(a)(1) (“A person commits an

offense if the person . . . intentionally, knowingly, or recklessly causes bodily injury to

another, including the person’s spouse”); Brady, 515 S.W.3d at 884; MediaOne, L.L.C.,

592 S.W.3d at 940. Because Schupp’s message was made in connection with a public-

concern matter, it constituted an “exercise of [her] right of free speech,” as that term

is defined in the statute. See Tex. Civ. Prac. & Rem. Code Ann. § 27.001(3).

       B.     Clear and Specific Evidence

      Because Schupp demonstrated that Miller’s lawsuit implicated her free-speech

rights, to prevent the lawsuit’s dismissal the burden shifted to Miller to prove, by clear

and specific evidence, a prima facie case for each essential element of his claim against

her. See id. § 27.005(b) (requiring the court to dismiss the action if the movant shows

that the action relates to the exercise of the right of free speech), (c) (providing that

the court may not dismiss the action if the opponent “establishes by clear and specific

evidence a prima facie case for each essential element of the claim in question”). The

TCPA’s undefined terms “clear” and “specific” have been interpreted according to

their plain meanings. “Clear” has been defined as “unambiguous,” “sure,” or “free

from doubt.” Lipsky, 460 S.W.3d at 590. “Specific” has been defined as “explicit” or

       3
        These alleged offenses may also qualify as family-violence acts. See Tex. Fam.
Code Ann. § 71.004(1) (stating that family violence is an act by a member of a family
or household against another member of the family or household that is intended to
result in physical harm, bodily injury, assault, or sexual assault).


                                            6
“relating to a particular named thing.” Id. “Prima facie case” refers to the “minimum

quantum of evidence necessary to support a rational inference that the allegation of

fact is true.” Id.

       To prevail on his defamation action, Miller must prove (1) the publication of a

false fact statement to a third party, (2) that defamed him, (3) made with the requisite

degree of fault, and (4) damages. Id. at 593. Pleadings and evidence that establish the

facts of when, where, and what was said, the defamatory nature of the statements, and

how they damaged the plaintiff are sufficient to defeat a TCPA motion to dismiss. Id.

at 591. To carry his burden, Miller need tender only the minimum amount of evidence

to support a rational inference of each defamation-claim element. Id. at 591.

       Miller argues that Schupp’s statements constitute defamation per se because

they are the type of statements that injure his reputation and subject him to public

hatred, contempt, ridicule, or financial injury.4 To prove a defamation-per-se claim,

Miller must prove only the first three defamation elements, as he would be entitled to

recover general damages without proof of any specific loss. Innovative Block of S. Tex.,

Ltd. v. Valley Builders Supply, Inc., 603 S.W.3d 409, 418 (Tex. 2020) (holding when

defamation is per se, the communication is actionable in and of itself without actual-




       4
        During the hearing on Schupp’s motion to dismiss, Schupp acknowledged that
Miller’s petition includes a claim of defamation per se.

                                           7
damages proof); Lipsky, 460 S.W.3d at 593. Defamation-per-se statements are deemed

so obviously harmful that damages are presumed. 5 Id.

      Miller alleges that falsely accusing someone of physically abusing “many

women” constitutes defamation per se. We agree. See id. at 596 (stating that accusing

      5
       Miller claims that even though he is not required to, he has provided sufficient
proof of damages. Miller states,

      Starting in September 2020, I have been prescribed and began having to
      take anti-depression medication, medication to help with sleep,
      medication to help concentrate, and medication to treat my cramps and
      other stomach-related issues. Prior to my learning of Defendant
      Schupp’s false statements, I had never experienced any of these issues or
      have had to take any of the medications I must now take.

      ...

      After I learned of Defendant Schupp’s false statements in August
      2020 (as set out in this lawsuit), I was no longer able to regularly sleep,
      have been unable to concentrate, have suffered significant weight gain,
      have felt despondent and depressed and have suffered a loss of self-
      worth, began experiencing severe anxiety, and began suffering severe
      stomach cramps.

      ...

      As a result of these issues, I have been unable to perform at work at the
      level I am normally accustomed to. I have lost sales—and the
      commissions that come with those sales—as a result of my experiencing
      the issues set out above. I have been passed over for promotion at work
      because of my experiencing these same issues and because of the false
      statements made by Defendant Schupp and conveyed to my supervisor
      David Treadway. [Miller’s boss]

We need not decide whether Miller provided sufficient evidence of damages because
of our holding that Schupp’s statements constitute defamation per se. See Innovative
Block, 603 S.W.3d at 418.


                                          8
someone of a crime is an example of defamation per se); Leyendecker & Assocs., Inc. v.

Wechter, 683 S.W.2d 369, 374 (Tex. 1984) (op. on reh’g) (explaining that a false

statement charging someone with committing a crime is defamatory per se). Because

defamation per se meets the second and fourth elements, see Innovative Block,

603 S.W.3d at 418, to determine, then, whether Miller’s defamation action survived

Schupp’s TCPA motion to dismiss, we look only for clear and specific evidence of the

first and third elements.

             1.     False-statement publication evidence

      In his petition and affidavit, Miller claims that in September or October 2020,

Schupp contacted Miller’s sister and told her that Miller had confided in Schupp that

his mother had sexually molested him when he was a child. Miller further states that

Schupp told his sister that he was addicted to crack, he had been fired from his job

after being charged with a crime, and he had beaten her. Miller also claims that in July

2020, Schupp sent Creppel the Instagram message that we detailed above. Miller

claims that all Schupp’s statements are false—“both in their particular details and in

the main point, essence[,] or gist in the context in which they were made.”

      Schupp does not dispute the publication of her statement to Creppel. The

evidence Miller offered—that (1) he had never physically assaulted Schupp, his sisters,

or “many women,” (2) he never told Schupp that his mother had sexually abused him,

(3) his employment had never been terminated because he was charged with

committing a crime, and (4) he had never abused or been addicted to drugs—was

                                           9
clear and specific evidence of the statements’ false nature. See Lipsky, 460 S.W.3d at

590.

       Schupp’s claim that Miller had physically abused her implies at the very least

that Miller had personal knowledge regarding the alleged assaults. Assuming no

witness was present, Miller was thus in a position to refute the claim but could hardly

offer more than his denial. This situation is similar to the one we faced in Van Der

Linden v. Khan, a case in which the defendant allegedly said that the plaintiff had told

her that he had given money to a terrorist organization, and the plaintiff denied that

he had made the statement. 535 S.W.3d 179, 198 (Tex. App.—Fort Worth 2017, pet.

denied). We noted that where there were only two parties to the communication, the

plaintiff could do no more than deny having made the statement. Id. Here, as in Van

Der Linden, the clash between Schupp’s statement that Miller physically abused her

and Miller’s denial that he did so is some evidence that Schupp spoke falsely. See id.;

see also Miller v. Watkins, No. 02-20-00165-CV, 2021 WL 924843, at *11 (Tex. App.—

Fort Worth Mar. 11, 2021, no pet.) (mem. op.) (holding that the clash between a

statement that an action occurred and the denial that it did is evidence that the person

making the statement spoke falsely).

       And as for Schupp’s statement that Miller had physically abused “many women

in his life” before her, Miller’s only option, beyond obtaining affidavits denying abuse

from every woman he has known, was to deny that he had. Again, Miller would have

personal knowledge.

                                          10
      Schupp argues that Miller did not dispute every statement in her message to

Creppel and thus failed to offer clear and specific evidence of the message’s falsity.

Specifically, Schupp points to her statements in the message to Creppel that (1) the

police had assisted her after Miller physically abused her and (2) the police had

amassed hundreds of pages of records related to Miller’s abuse of her and other

women. Schupp claims that because Miller did not deny these statements, Miller failed

to offer clear and specific evidence of the message’s false nature. As we recently

explained, however, we are not required to determine that each and every statement

that a defendant made is defamatory to conclude that a plaintiff carried his burden to

establish a viable defamation claim. See Miller, 2021 WL 924843, at *9. Instead, the

inquiry is whether Miller presented sufficient proof to establish the claim’s viability, a

task that requires only that we determine whether any of Schupp’s statements were

defamatory. Id. As we explained,

      While the TCPA requires that each legal claim be analyzed individually,
      the TCPA does not require that each factual basis or theory of recovery
      underpinning a cause of action must be analyzed separately. Tex. Civ.
      Prac. & Rem. Code § 27.005(c). Here, Appellees have a single
      defamation cause of action, which is based upon statements made by
      [Appellant] in a flyer he publicly distributed and a sign he publicly
      displayed. If Appellees are successful in presenting prima facie proof in
      support of their defamation claim as to any of the statements in the flyer
      or sign, then Appellees will have met their burden under the second step.
      See . . . Bui[ v. Dangelas, No. 01-18-01146-CV], 2019 WL 5151410, at
      *5 [(Tex. App.—Houston [1st Dist.] Oct. 15, 2019, pet. denied) (mem.
      op.)]; see generally Landry’s, Inc.[ v. Animal Legal Def. Fund], 566 S.W.3d [41,]
      53–57 [(Tex. App.—Houston [14th Dist.] 2018, pet. granted)]. The
      TCPA does not require that Appellees produce evidence that each and
      every statement in [Appellant’s] flyer is defamatory to meet their burden

                                             11
       under the TCPA[ ] or to prove their cause of action at a trial on the
       merits. Rather, Appellees must establish “a prima facie case for each
       essential element” of their defamation claim against [Appellant]. Tex.
       Civ. Prac. & Rem. Code § 27.005(c).

Id. (citing Stone v. Melillo, No. 14-18-00971-CV, 2020 WL 6143126, at *6 (Tex. App.—

Houston [14th Dist.] Oct. 20, 2020, no pet.) (mem. op.)).

       Miller has satisfied his burden of providing clear and specific evidence that

Schupp published a false statement to a third party. See Tex. Civ. Prac. & Rem. Code

Ann. § 27.005(c).

              2.     Negligence evidence

       As to the third element, whether the publications were made with the requisite

degree of fault, Miller’s status determines the fault degree applied. See Lipsky,

460 S.W.3d at 593. Because Miller was a private individual when Schupp made the

statements, rather than a public figure or official, Miler need prove only that Schupp

acted with negligence. See WFAA–TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex.

1998) (explaining that a private plaintiff must prove only that the defendant “was at

least negligent,” whereas a public official or public figure must establish actual malice).

       In his pleadings and affidavit, Miller asserts that Schupp acted negligently

because she made the complained-of statements knowing they were false or without

regard to the statements’ false nature. See D Mag. Partners, L.P. v. Rosenthal, 529 S.W.3d

429, 440 (Tex. 2017) (holding that a person acts with negligence if she knew or should

have known that the defamatory statement was false).



                                            12
       Schupp, on the other hand, argues that Miller failed to offer clear and specific

proof that she “knew or should have known that the statements regarding her

physical abuse . . . were false.” Schupp further argues that allowing the same evidence

to prove falsity to also prove the requisite fault degree is “circular” and “does not

satisfy the clear or specific requirement or establish a prima facie case.” We disagree.

       According to Schupp, Miller physically abused her on many occasions. But

either Miller physically abused Schupp on many occasions or he did not. Only Schupp

and Miller know the truth. Because Schupp knows the truth, if Miller did not physically

abuse her on many occasions, her assertion to the contrary was not only false but also

was made with knowledge of its falsity. In other words, if it was false, Schupp knew it

was false; if it was true, Schupp knew that it was true. And, under these narrow facts,

any evidence that proves that Schupp’s assertion was false would also logically and

necessarily prove that Schupp knew that her assertion was false.

       By holding under the circumstances unique to this case that the same evidence

that proves falsity also proves the requisite liability standard, we do not dispense with

the fault element. We merely acknowledge that if the facts conclusively prove that the

publisher of a defamatory statement had personal knowledge of whether the

statement was true or false, proving the statement false also suffices to prove that the

defamatory publisher acted with knowledge of the statement’s falsity when she

published it.



                                           13
      Thus, for the same reasons that Miller met his burden under the TCPA to

provide by clear and specific evidence a prima facie case for falsity, Miller has also

satisfied his burden of providing clear and specific evidence that Schupp acted

negligently when she published the complained-of statements. See Tex. Civ. Prac. &

Rem. Code Ann. § 27.005(c).

IV.   Conclusion

      Because we hold that Miller met his burden of producing clear and specific

evidence of a prima facie case for each essential defamation-per-se element, we

reverse the trial court’s order dismissing that claim. Further, we reverse the trial

court’s award of attorney’s fees and sanctions. See id. § 27.009(a)(1),(2). Finally, we

remand this matter to the trial court to allow Schupp the opportunity to attempt to

establish an affirmative defense or other ground upon which she might be entitled to

judgment as a matter of law (i.e., the third step of the TCPA analysis). See id.

§ 27.005(d).




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Delivered: January 6, 2022




                                          14